Title: Circular Letter to American Agents in France, 15 January 1789
From: Jefferson, Thomas
To: American Agents in France



Sir
Paris Jan. 15. 1789.

I do myself the honour to inclose you a copy of an Arret excepting our whaleoils from the operation of that of Sep. 28. which I will beg the favor of you to publish in such manner as that it may be known to those of your port who are concerned in the American commerce. I have the honour to be with very great regard Sir your most obedient & most humble servt.,

Th: Jefferson

